194 F.2d 289
COMMISSIONER OF INTERNAL REVENUE, Petitionerv.J. Henry DE BOER and Martha DeBoer, Respondents.
No. 183.
Docket 22178.
United States Court of Appeals Second Circuit.
Argued February 14, 1952.
Decided February 27, 1952.

Petition to review a decision of the Tax Court of the United States involving a deficiency asserted by the Commissioner of $1,641.06 in income taxes for the year 1946.
Mason B. Leming, Washington, D. C., Ellis N. Slack, Acting Asst. Atty. Gen., Helen Goodner and Carolyn R. Just, Sp. Assts. to Atty. Gen., for Commissioner of Internal Revenue, petitioner.
David Boyd Chase, New York City, for J. Henry DeBoer and Martha DeBoer, respondents.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of the Tax Court, 16 T.C. 662.